 



Exhibit 10.2
September 26, 2007
Miles Gray
Ben Sherman Group
Dear Miles:
It gives me great pleasure to advise you that you have been selected to
participate in the Ben Sherman Group Long Term Incentive Plan (“Plan”).
Your inclusion in the Plan affirms my belief in the impact your position and
performance will have on Ben Sherman’s success in implementing its strategic
plans over the next three years.
The performance cycle for your long-term incentive bonus opportunity begins on
October 1, 2007 and ends on Spetember 30, 2010. Your total bonus opportunity is
£250,000.
Your bonus will be paid in cash within three months following the end of the
performance cycle. You should know that any bonus paid under the Plan does not
constitute part of your salary for pension contribution or other purposes and
that your participation is subject to the terms and conditions of the Plan
document.
Attached are two copies of the Plan document which sets forth the specific terms
and conditions governing the Plan. The Plan document and this letter together
should provide you with all the information concerning the operation of the Plan
and your participation in it. Please acknowledge your acceptance of the terms
and conditions of the plan by signing one copy and return it to Allan Reid by
October 31, 2007.
Thank you in advance for your contribution to our success during the coming
years. Please feel free to contact me should you have any questions about the
Plan or your award opportunity.
Yours sincerely,


-s- J. Hicks Lanier [g09868g0986801.gif]
J. Hicks Lanier
Chairman & CEO
Attachment

 